Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 07 September 2021 has been entered. 

Status of Claims 
3. 	Claims 1-6 and 9-16 are pending, of which claims 1 and 9 have been amended; claims 13-16 have been added; and claims 1-6 and 9-16 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 20 August 2021, referred to herein as “the Arguments”, have been fully considered but they are not persuasive. 
	The Examiner has addressed the amended claims within the updated text below. 
	Applicant argues that none of the prior art teaches the amended limitation which recites the four measurement terminals being adapted to measure respiration (page 8 of the Arguments). The Examiner respectfully disagrees, as Veenstra teaches the sensor-side connector 50 that contains the measurement terminals T1 / T2 / T3 / T4 / T5 / T6 / B6 / B7 and is responsible for measuring respiration ([0074, 0091, 0112, 0118, FIG. 8-9]). Therefore, the Examiner respectfully maintains that Veenstra suggests the four measurement terminals being adapted to measure respiration. 
	Applicant further argues that none of the prior art teaches the amended limitation which recites the four resistors having a resistance that does not limit a modulation current from a patient (page 8 of the Arguments). The Examiner respectfully disagrees, as Gribova teaches a resistance of 2 kilo ohms [0025] which falls within Applicant’s listed range of resistances that do not limit a modulation current from a patient (Applicant has listed this range on claim 16 and page 8 of the specification). Therefore, the Examiner respectfully maintains that Gribova suggests a resistance that does not limit a modulation current from a patient. 

Claim Objections
5. 	Claims 1 and 16 are objected to because of the following informalities. 
Claims 1 and 16 contain minor typographical or grammatical errors.  
Claim 1, lines 6-7: The Examiner suggests changing “connected a respective measurement line” to “connected with a respective measurement line”.
Claim 16, lines 1-2: The Examiner suggests changing “wherein a resistance each have a resistance in a range” to “wherein the resistors each have a resistance in a range.” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claim(s) 1-2, 4-6, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Veenstra et al. (US 2019/0131742 A1) in view of Gribova et al. (US 2009/0033333 A1).
Regarding claim 1, Veenstra teaches an electrocardiography (ECG), connector (The ECG connector [0017-0018, FIG. 7-8]) comprising: 
two lead wire terminals (connector 42 which has terminals or ports that are connected with the lead wires 43 [FIG. 7, 0097]), each for connection with a respective signal line of a respective lead wire ([FIG. 7]);
four measurement terminals each adapted for measuring respiration (sensor-side connector 50 which contains the detection contacts or measurement terminals 34 / 37. These terminals are recognized as T1, T2, T3, T4, T5, T6, B7, B6, etc. [FIG. 8-9, 0112, 0118]. The measurement terminals of the sensor side connector are configured to measure respiration [0074, 0091]), wherein each of the four measurement terminals is 
four resistors (protection devices or elements such as resistors 33 [0030, 0098, FIG. 9]), each coupled with its first end to a respective measurement terminal (each resistor 33 has a first end facing the measurement terminal or detection contact 34 such as T1 , T2, T3, and T5 [FIG. 9]), wherein two resistors are coupled with their second end to a first lead wire terminal (protection elements such as the resistors can be placed along the lead wire 43 near the lead wire terminal of connector 42 [0097-0098, FIG. 7]) and the other two resistors are coupled with their second end to a second lead wire terminal (protection elements such as the resistors can be placed along the lead wire 43 near the lead wire terminal of connector 42 [0097-0098, FIG. 7]); and
 four voltage clamping elements (sidactors 35 [FIG. 9, 0093]), each coupled with their first end to a respective measurement terminal (each sidactor 35 has a first end facing the measurement terminal T1, T2, T3, and T5 [FIG. 9]) and with their second end to a common coupling point (each sidactor has a second end facing the common coupling point or nodes located on the internal connection 301 [FIG. 9]). 
Veenstra does not explicitly teach the four resistors each having a resistance that does not limit a modulation current from a patient. 
The prior art by Gribova is analogous to Veenstra, as they both teach ECG devices with sensors attached to the limbs of the body for physiological monitoring [0242-0243, 0436]).
Gribova teaches the four resistors each having a resistance that does not limit a modulation current from a patient (On page 8, lines 9-27, Applicant defines the 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Veenstra’s resistors to have a resistance that does not limit a modulation current, as taught by Gribova. The benefit of this modification will provide a 2 kilo ohm resistance which is sufficient enough to ensure the safety of the patient, but also not small or large enough to limit the current. 
Regarding claim 2, Veenstra teaches a shield terminal for connection with a shield of the connection cable (shield terminal T4 is in connection shield wire 39 [FIG. 6, 0098]), wherein the shield terminal is connected with the common coupling point (shield terminal T4 is connected with the common coupling point or node [FIG. 6]).
Regarding claim 4, Veenstra teaches wherein one or more of the four resistors includes two or more resistor elements coupled in series ([0085, 0092]). 
Regarding claim 5, Gribova teaches wherein the resistors each have a resistance of at least 2 kilo ohms (2 kilo ohm resistance [0025]).
Regarding claim 6, Veenstra teaches the ECG connector as claimed in claim 1, wherein the ECG connector is configured as trunk connector for connection between a connection cable for connection to a measurement unit (trunk connector 42 for connection between a trunk cable 41 and medical coupling unit 45 [FIG. 7, 0096-0097]. The medical coupling unit 45 is a measurement module [0017]), and ECG lead wires for 
Regarding claim 9, Veenstra teaches an electrocardiography (ECG), cable ([0080]) comprising:
 an ECG connector as claimed in claim 1 (see claim 1 above);
two lead wires connected with the two lead wire terminals of the ECG connector (lead wires 43 connected to the lead wire terminals or ports on connector 42 [FIG. 7]); and 
two ECG electrode connectors, each for connection with the ECG connector and a respective ECG electrode (cables 32 for electrode connections 31 [FIG. 9, 0093]).
Regarding claim 10, Veenstra teaches at least one additional ECG connector (16-pin 12-Lead ECG connector, 10-pin 5-Lead ECG connector [0044, 0046, 0086]). 
Veenstra does not explicitly teach the one additional ECG connector coupled to the common coupling point. 
The Examiner respectfully submits, as Veenstra teaches the use of an ECG connector coupled with the common coupling point (see claim 1 above), configuring the additional ECG connector to be coupled to the common coupling point would be matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 11, Veenstra teaches a cable and a connector for connecting the ECG connector with an ECG measurement module (The measurement module is a medical coupling unit 45 [FIG. 7, 0017, 0097] and elements 40-44 are considered the 
Regarding claim 12, Veenstra teaches an extender coupled between the ECG connector and the ECG measurement module (side connector 20 [0056-0057, FIG. 1A-2C]); 
an extender cable connected to the extender (extender cable 26 connected to the side connector 20 [0056-0057, FIG. 2B]);
 an extender ECG connector connected to the extender cable (sensor unit 25 coupled with the cable 26 [0056-0057, FIG. 2A-2B]);
one or more lead wires connected with one or more lead wire terminals of the extender ECG connector (the medical sensor 2 comprises the sensor unit 25 and is stated to be an ECG [0056-0058]. The ECG system allows up to a 12-Lead connection [0057-0059, FIG. 1A]); and 
one or more ECG electrode connectors, each for connection the extender ECG connector and a respective ECG electrode (The sensor unit 25 is stated the ECG and can allow up to a 12-Lead connection [0057-0059]. Furthermore, the ECG comprises one or more cables 32 which are connected to the electrodes 31 [FIG. 6, 0076, 0093]).
Regarding claim 13, Veenstra in view of Gribova suggests the ECG connector as claimed in claim 1. Veenstra teaches one or more additional lead wire terminals (connector 42 has a plurality of lead wire terminals or ports for the lead wires 43 [FIG. 7, 0045, 0096]).

The Examiner respectfully submits, as Veenstra teaches the use of measurement terminals, resistors, lead wire terminals, and voltage clamping elements, configuring the arrangement and the number of lead wire terminals, measurement terminals, resistors, and voltage clamping elements would be a matter of duplicating and rearranging the known elements without producing a new and unexpected result with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 14, Veenstra in view of Gribova suggests the ECG connector as claimed in claim 1. Veenstra teaches two additional lead wire terminals (connector 42 has a plurality of lead wire terminals or ports for the lead wires 43 [FIG. 7, 0045, 0096]).
Veenstra and Gribova do not explicitly teach per set of two additional lead wire terminals, four additional measurement terminals, four additional resistors, and four additional voltage clamping elements.
The Examiner respectfully submits, as Veenstra teaches the use of measurement terminals, resistors, lead wire terminals, and voltage clamping elements, configuring the arrangement and the number of lead wire terminals, measurement terminals, resistors, and voltage clamping elements would be a matter of duplicating and rearranging the known elements without producing a new and unexpected result with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 

Regarding claim 16, Gribova teaches wherein the resistors each have a resistance in a range of 2 kilo ohms to 10 kilo ohms (2 kilo ohm resistance [0025]). 

8. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Veenstra et al. in view of Gribova et al., and further in view of Brosovich et al. (US 2004/0225210 A1).
Regarding claim 3, Veenstra in view of Gribova suggests the ECG connector as claimed in claim 1. Veenstra and Gribova do not explicitly teach two inductors, each coupled between a respective lead wire terminal and the respective second ends of two respective resistors.
The prior art by Brosovich is analogous to Veenstra, as they both teach ECG lead set assemblies with resistors ([0052, 0066]).
Brosovich teaches two inductors (gaps 313 can take the form of inductors [0066, FIG. 10]), each coupled between a respective lead wire terminal of the two lead wire terminals and the respective second ends of two respective resistors of the four resistors (FIG. 6 shows a pathway of two lead wires 311 and 312 [0065]. The pathway of the lead wires 311 and 312 are each connected with a terminal or connector of the ECG monitor [FIG. 2, 0057]. Along the lead wires 311 and 312 are gaps 313 which can take the form of a combination of inductors and resistors [0066]. Therefore, the inductors can be placed between the second ends of the resistors and the lead wire terminals). 


Statement on Communication via Internet
9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
10. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792